Citation Nr: 1527075	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-44 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's migraine headaches.  

2. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 19, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 1998 to October 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Buffalo, New York, Regional Office (RO) which denied an increased disability evaluation for the Veteran's migraine headaches.  In July 2010, the RO denied a TDIU.  In March 2011, the RO, in pertinent part, granted a TDIU and effectuated that award as of November 19, 2010.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In her October 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for diabetes mellitus, a vision disorder, and a cardiovascular disorder to include hypertension and a high heart rate.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an evaluation in excess of 10 percent is warranted for her migraine headaches as her disability significantly impairs her occupational and daily activities.  She further contends that the award of a TDIU should have been effectuated as of the date of VA's receipt of her TDIU claim in March 2010.  The accredited representative states that the Veteran was last afforded a VA examination which addressed her migraine headaches in 2010 and the evaluation is therefore stale.  He requests that the Veteran's appeal be remanded to the RO so that she may be afforded an additional VA examination in order to accurately assess the current nature and severity of her migraine headaches.  

Migraine Headaches

The Veteran was last afforded a VA examination which addressed her migraine headaches in November 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that the Veteran should be scheduled for further VA neurological evaluation to accurately determine the current nature and severity of her migraine headaches.  

Clinical documentation dated after February 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

The Veteran's entitlement to a TDIU for the period prior to November 19, 2010, is inextricably intertwined with the issue of an increased evaluation for her migraine headaches given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her migraine headaches after February 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2011.  

3.  Schedule the Veteran for a VA examination in order to determine the currently manifestations of her migraine headaches.  The examiner is asked to express an opinion as to the impact of the Veteran's migraine headaches upon her vocational pursuits.  

4.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

